 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                                   EASTERN DISTRICT OF CALIFORNIA

 9
     THOMAS L. GOFF,                                  Case No. 1:15-cv-00937-AWI-EPG (PC)
10
                        Plaintiff,                    ORDER RE: PLAINTIFF’S REQUEST FOR
11                                                    CONTINUANCE OF SETTLEMENT
            v.                                        CONFERENCE
12
     GAMEZ, et al.,                                   (ECF NO. 81)
13

14                      Defendants.

15

16

17          Thomas Goff (“Plaintiff”) is a former state prisoner proceeding pro se and in forma
18   pauperis with this civil rights action filed pursuant to 42 U.S.C. § 1983.
19          On August 7, 2019, Plaintiff filed a request for a 60-day continuance of the settlement
20   conference and related deadlines. (ECF No. 81). Plaintiff asks for the continuance due to recent
21   medical issues.
22          On August 12, 2019, Defendants filed a statement of non-opposition. (ECF No. 82).

23   However, due to defense counsel’s busy schedule in October and November, defense counsel

24   asks for the opportunity to participate in selecting new dates.

25          The Court will grant Plaintiff’s request for a continuance, as well as defense counsel’s

26   request for the opportunity to participate in selecting new dates.

27          Accordingly, IT IS HEREBY ORDERED that the settlement conference set for August

28
 1   29, 2019, as well as all related deadlines, are VACATED. Within seven days of the date of

 2   service of this order defense counsel shall contact Kirstie Dunbar-Kari (Judge Peterson’s
     Courtroom Deputy) at kdunbar-kari@caed.uscourts.gov to set a settlement conference before
 3
     Magistrate Judge Jeremy D. Peterson.1 The settlement conference shall occur at least sixty days
 4
     after August 29, 2019, but no later than December 20, 2019.
 5

 6
     IT IS SO ORDERED.
 7

 8      Dated:        August 13, 2019                                      /s/
                                                                    UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27
            1
28              To the extent possible, defense counsel shall include Plaintiff on the email thread.
                                                                2
